Cuyahoga App. No. 72096. This cause is pending before the court on the certification of conflict by the Court of Appeals for Cuyahoga County. On February 3, 1999, this court ordered that this case be consolidated with Supreme Court case No. 98-2543, Marshall v. Ortega, Cuyahoga App. No. 72096, and that the parties file an original of each brief in both cases. It appearing to the court that the parties have failed to file them briefs in this case,
IT IS ORDERED by the court, sua sponte, that the briefs filed by the parties in Supreme Court *1493ease No. 98-2543 be filed and docketed in this case.
IT IS FURTHER ORDERED that the parties follow the provisions of the order of February 3, 1999, with respect to any further briefing.